 


109 HRES 504 IH: Commending the people of the Republic of Iraq for holding a successful referendum on a new constitution for Iraq.
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 504 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Ms. Ginny Brown-Waite of Florida submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Commending the people of the Republic of Iraq for holding a successful referendum on a new constitution for Iraq. 
 
Whereas on October 15, 2005, approximately ten million Iraqis participated in voting on a referendum for a new constitution for Iraq; 
Whereas there was a high turnout of the Sunni population of Iraq for the referendum; 
Whereas Iraqi military and police forces were able to ensure that the referendum was held in a relatively peaceful manner; 
Whereas the referendum was held despite the fact that the people of Iraq have experienced insurgency from terrorists who want to prevent the establishment of a free Iraq; 
Whereas, in holding the referendum, the people of Iraq took advantage of an opportunity to change their future for the better; 
Whereas, in holding the referendum, the people of Iraq demonstrated that there are ways to deal with a country’s problems other than by resorting to violence; 
Whereas Iraqi voters proudly displayed ink-dipped fingers to demonstrate that they voted in the referendum; and
Whereas the people of Iraq are currently experiencing freedoms they have been denied for so many years: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the people of the Republic of Iraq for holding a successful referendum on a new constitution for Iraq; 
(2)recognizes the tremendous progress Iraq has made in moving toward democracy; and  
(3)commends Iraqi military and police forces for their excellent work to ensure that the referendum was held in a relatively peaceful manner.  
 
